Citation Nr: 9934144	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUE

Entitlement to reimbursement or payment by VA for the cost of 
unauthorized hospital care received by the veteran at a non-
VA facility from June 6 to June 11, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to June 
1955.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from determinations of the Medical 
Administration Services (MAS) from the VA Medical Center in 
Washington, D.C. (VAMC), which denied the veteran's claim for 
reimbursement or payment of the cost of unauthorized medical 
services by a non-VA facility from June 6, 1995 to June 11, 
1995.  

At the hearing before the Board in October 1999, the veteran 
and his representative raised the issue of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 (West 1991) for 
improper medical care at the VAMC in May 1995.  Hearing 
Transcript, 9.  This matter is referred to the RO for the 
appropriate action.  


REMAND

The veteran asserts that he is entitled to reimbursement or 
payment by VA for the cost of unauthorized hospital care that 
he received at a non-VA facility from June 6 to June 11, 
1995.  He states that while he was hospitalized in June 1995, 
a pacemaker was put in on an emergency basis.  The veteran 
asserts that he had been treated at a VA Medical Center for a 
year and a half for blackouts, and the VA failed to recognize 
his need for a pacemaker.  The veteran does not have any 
service-connected disabilities. 

Review of the record reveals that pertinent documents 
regarding the issue on appeal are not associated with the 
claims folder.  The October 1995 statement of the case refers 
to an August 1995 determination, by the MAS regarding 
authorization or disallowance of payment of medical 
unauthorized medical expenses.  However, such document is not 
associated with the claims folder.  

Thus, the Board finds that all pertinent records generated 
from the MAS adjudication should be associated with the 
claims folder, including the veteran's MAS file, before the 
appeal can proceed.  The RO should also issue to the veteran 
a supplemental statement of the case which cites all 
pertinent laws and regulations.   

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain the veteran's 
complete MAS claims file, including all 
relevant records used in reaching its 
decision, including the veteran's 
original request for the payment of 
unauthorized medical expenses, the 
authorization/denial letters that are the 
basis of this appeal, and statements by 
the veteran's physicians regarding the 
veteran's treatment and medical expenses.  
After securing the necessary releases and 
addresses, the complete clinical records 
from the Shady Grove Hospital for the 
period from June 6, 1995 to June 11, 
1995, should be obtained and associated 
with the veteran's claims file. 

2.  After the above development, the 
veteran's claim of entitlement to 
reimbursement by the VA for private 
medical expenses incurred from June 6, 
1995 to June 11, 1995, should be reviewed 
pursuant to the provisions of 38 U.S.C.A. 
§ 1728 (West 1991) and 38 C.F.R. §§ 
17.120, 17.121 (1999).  A complete 
rationale for the medical conclusions 
reached should be documented in the 
record.  

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the VAMC's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



